212 S.E.2d 669 (1975)
25 N.C. App. 269
STATE of North Carolina
v.
Robert Columbus CALDWELL.
No. 7425SC877.
Court of Appeals of North Carolina.
April 2, 1975.
*670 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Norman L. Sloan, Raleigh, for the State.
Williams, Pannell, Matthews & Lovekin by Phillip R. Matthews, and Cagle & Houck by William J. Houck, Hickory, for defendant appellant.
*671 PARKER, Judge.
There was no abuse of discretion in consolidating the indictments for trial. The offenses charged were of the same class and were not so separate in time or place and so distinct in circumstances as to render consolidation unjust. G.S. § 15-152; State v. Johnson, 280 N.C. 700, 187 S.E.2d 98 (1972); State v. White, 256 N.C. 244, 123 S.E.2d 483 (1962).
Defendant's motion to suppress the evidence obtained as a result of the search was properly denied. The search warrant described with reasonable certainty the premises to be searched and the items of stolen property for which search was to be made, as required by G.S. § 15-26(a). It was issued by a magistrate and bore the date and hour of its issuance, as required by G.S. § 15-26(c). As grounds for probable cause, the affidavit of Captain McGuire upon which the warrant was issued stated in part:
"This affiant has received information within the past 4 hours from a confidential source that has given me information in the past that proved to be true and correct that Robert C. Caldwell and R. (Bob) Templin has [sic] the following items on their premises that was [sic] stolen during break ins at Viewmont Shell, Holiday Gulf, Southgate 66. . . . Part of these items was observed personally by the confidential informer heretofore mentioned. . . ."
We find the affidavit adequate to meet the tests set forth in Aguilar and Spinelli for a constitutionally valid finding of probable cause. Obviously there was a sufficient statement of the "underlying circumstances" to enable the magistrate independently to judge with respect to the validity of the informant's conclusion that the stolen property was where he said it was; the informant told the affiant that he had personally seen some of the items, and this information was given within four hours of the time the affidavit was signed. There was also a statement of the underlying circumstances from which the officer concluded that his confidential informant was reliable; the informant had given the officer information in the past that proved to be true and correct. While in this regard the affidavit might well have contained greater detail, we held a similar statement to be sufficient in State v. Brown, 20 N.C. App. 413, 201 S.E.2d 527 (1974), appeal dismissed, 285 N.C. 87, 204 S.E.2d 21 (1974), and we find it so in the present case.
During cross-examination of the defendant, the district attorney asked, with reference to the defendant's fiancee's being at his residence when the officers arrived to search the premises,
"Will you explain to this jury what she was doing in your house at 2:50 a. m. in the morning?"
Defendant objected to the question. The record shows no explicit ruling by the trial court on this objection, but does show that defendant then replied that his fiancee was at his apartment studying for a history exam because her mother had some guests over at her house. Defendant now contends that the district attorney's question was clearly calculated to prejudice the jury against him by implying that he was sleeping with his fiancee and that the trial court's failure to sustain his objection resulted in condoning what defendant describes as "prosecutorial misconduct" such as to deprive him of a fair trial. We do not agree. If it be granted that the question might carry the implication which defendant now suggests, yet it was not beyond the bounds of legitimate cross-examination. Furthermore, it is difficult to see how the mere asking of the question resulted in the prejudice which defendant now asserts in view of the fact that his fiancee subsequently testified as a defense witness attempting to establish an alibi that she had spent the entire preceding night with him in his apartment. The defendant's assignment of error directed to the trial court's ruling, or lack of ruling, on his objection to the district attorney's question is overruled.
*672 Finally, defendant assigns error to the trial court's charge to the jury, contending that the court failed specifically to instruct the jury that it could enter a verdict of guilty or not guilty on each of the four counts for which defendant was indicted. The record discloses, however, that the trial judge did separately instruct the jury concerning each element of each of the four offenses for which defendant was tried and instructed as to what facts it would be necessary for the jury to find beyond a reasonable doubt in order to return a verdict of guilty as to each offense. As to each separate offense the jurors were also instructed, "if you do not so find or have a reasonable doubt as to one or more of these things, you will return a verdict of Not Guilty." The charge when read contextually and as a whole was sufficiently clear and correct in informing the jury as to what verdicts it might return.
In defendant's trial and in the judgment appealed from, we find
No error.
MORRIS and HEDRICK, JJ., concur.